Title: From George Washington to John Jay, 29 April 1779
From: Washington, George
To: Jay, John



Sir,
Head Quarters Middle Brook April 29th 1779

I have the honor to inform your Excellency, that by a letter from Capt. Burrows dated the 26th at Middle Town, it appears, that the body of the Enemy mentioned in my last, as having made an incursion into Monmouth County reimbarked the afternoon of the same day and returned to New York. A small party of fifteen Continental Troops under Capt. Burrows had kept up a desultory fire upon them for a considerable time, both before and during the retreat; this party was afterwards reinforced by Col. Holmes with sixty Militia which is said to have accelerated their retreat. The Enemy are supposed to have been about 800 strong commanded by Col. Hyde of the Guards. They left one dead behind them, and an inhabitant reports to have seen three more dead and fourteen or fifteen wounded put on board their boats. On our side, we had one man slightly wounded; they carried off a few of the inhabitants. I cannot suppose the Capt. mistaken as to their going off, though I have not received any advice from Col: Ford since his letter (the substance of which I communicated) which is of the same date with Burrow’s. With great respect I am Sir Your Mo: Obet hum: Servt
Go: Washington